Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 12/10/2018.  These drawings are accepted.
Claim Objections
Claims 1, 8 and 15 are objected to because of the following informalities:  
“and to decrypt using the broadcast session” should be “and to decrypt the encrypted broadcast message using the broadcast session” (Emphasis added).  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 recite the limitation "receiving the broadcast instruction".  There is insufficient antecedent basis for this limitation in the claim (Emphasis added).
Claims 3, 10 and 17 recite the limitation "the adjacent DP accelerators ".  There is insufficient antecedent basis for this limitation in the claim (Emphasis added).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 6, 8, 13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pletea et al. (US 20190230094 A1 hereinafter “Pletea”) in view of Little et al. (US 20110072270 A1 hereinafter “Little”).
Regarding claim 1, Pletea discloses a computer-implemented method to broadcast a message to one or more data processing (DP) accelerators, the method comprising (Fig. 2 and 3):
receiving a broadcast request from a host that hosts an application that initiated a broadcast message to be broadcast to one or more DP accelerators of a plurality of DP accelerators coupled to the host, wherein the broadcast request includes one or more DP accelerator identifiers (IDs) identifying the one or more DP accelerators (Fig. 2, 3 and ¶0074-0075, The list of network nodes to which data may be replicated can be refreshed regularly, such that the identification of suitable nodes takes account of any changes in policies [“DP accelerator identifiers (IDs)”, See below]. The method 200 described above is described with reference to a particular example with reference to FIG. 3. The origin [“host”] broadcasts the message: Policy [ including “DP accelerator identifiers (IDs)”], EPolicy(sessionKey) to “All” (i.e. all of the nodes in the network) [“received a broadcast request”]); 
receiving from the host a broadcast session key for a broadcast communication session to broadcast the broadcast message (¶0075, The message in this example includes two concatenated parts: the first part is the policy itself, described in a machine-readable non-encrypted representation; and the second part is the ciphertext resulting from the encryption (E) of plaintext ‘sessionKey’ [“broadcast session key”], with public key ‘Policy’). 
Although Pletea teaches “encryption (E) of plaintext ‘sessionKey’, with public key ‘Policy’”, it does not explicitly teach “for each of the one or more DP accelerator IDs, identifying a public key of a security key pair corresponding to the DP accelerator ID, encrypting the broadcast message using the broadcast session key, encrypting the broadcast session key using the public key, transmitting the encrypted broadcast message and the encrypted broadcast session key to a DP accelerator identified by 
In a same field of endeavor, Little teaches a multiple messaging scheme utilizing an intermediate computer system ([“broadcast a message”], See ¶0112 and Fig. 7) or a message being addressed to multiple recipients or a distribution list ([“broadcast a message”], ¶0121 and Fig. 8) as examples of the wide scope of the systems and methods.
Little further discloses the method, wherein for each of the one or more DP accelerator IDs, identifying a public key of a security key pair corresponding to the DP accelerator ID (¶0048, a digital certificate [“DP accelerator IDs”] for any particular entity typically includes the entity's public key and identification information that is bound to the public key with a digital signature), 
encrypting the broadcast message using the broadcast session key (0038, The session key is used to encrypt the message body and is then itself encrypted using the public key of each addressed message receiver to which the message is to be sent), 
encrypting the broadcast session key using the public key (0038, The session key is used to encrypt the message body and is then itself encrypted using the public key of each addressed message receiver to which the message is to be sent), and
transmitting the encrypted broadcast message and the encrypted broadcast session key to a DP accelerator identified by the DP accelerator ID, wherein the DP accelerator is configured to decrypt the encrypted broadcast session key using a corresponding private key associated with the DP accelerator ID and to decrypt using the broadcast session key (¶0038, a message encrypted in this way includes an encrypted message body 44 and an encrypted session key 46; ¶0045, A receiving messaging client uses its private key to decrypt the encrypted session key 46 and then uses the decrypted session key to decrypt the encrypted message body 44 and thereby recover the original message; ¶0048, a digital certificate for any particular entity typically includes the entity's public key and identification information that is bound to the public key with a digital signature).
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Pletea with the teachings of Little to identify(ing) a public key of a security key pair corresponding to the DP accelerator ID, and to decrypt the encrypted broadcast session key using a corresponding private key associated with the DP accelerator ID and encrypted broadcast message using the broadcast session key. One of ordinary skill in the art would have been motivated to make this modification because verification of the validity of a digital certificate may also involve tracing a certification path through a digital certificate chain, which includes a user's digital certificate as well as other digital certificates to verity that the user's digital certificate is authentic (¶0048). In addition, digital signature verification in the art appreciates that an entity may have more than one associated cryptographic key pair, such as a signature private/public key pair and an encryption private/public key pair (¶0045).

Regarding claim 6, the combination of Pletea and Little discloses the method of claim 1, wherein a non-designated DP accelerator of the plurality of DP accelerators receives the broadcast but does not have a corresponding key to decrypt the encrypted broadcast for generation of the broadcast session key and the non-designated DP accelerator has no access to the broadcast session key to decrypt the broadcast message for the communication session ([Pletea, ¶0075] Targets (i.e. the rest of the nodes in the network) receive the message broadcasted by the origin [“host”]. 1. “Do not understand” Such a response is sent by nodes which do not have the required keys to decrypt the message [“does not have a corresponding key to decrypt the encrypted broadcast”]. 2. “OK, the data can be replicated here”. The node sends to the originating device a message encrypted with the session key: EsessionKey(src,dst,Policy). This response is given by nodes considered to be “Candidates”. Nodes that send this response do have the required keys to decrypt the broadcasted message. This implicitly means that they do satisfy the requested policy as asserted).

Regarding claim 8, it is a non-transitory readable storage medium having instructions that corresponds to claim 1. Therefore, the claim is rejected for at least the same reasons.

Regarding 15, it is a system claim that corresponds to the claim 1. Pletea further discloses a data processing system, comprising: a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations (¶0029 and ¶0098, 1004, 1006). Therefore, claim 15 is rejected for at least same reasons.

Regarding claim 13 and 20, they are a non-transitory readable storage medium having instructions and a system that respectively corresponds to claim 6. Therefore, the claims are rejected for at least the same reasons.


Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pletea et al. (US 20190230094 A1 hereinafter “Pletea”) in view of Little et al. (US 20110072270 A1 hereinafter “Little”) as applied to claim 1 above, and further in view of Sengodan (US 6426945 B1 hereinafter “Sengodan”).
Regarding claim 2, the combination of Pletea and Little may not explicitly teach, but Sengodan, which is a same field of endeavor, discloses the method of claim 1, wherein the DP accelerator receiving the broadcast instruction from the application is designated as a broadcast DP accelerator to broadcast a message (col. 6 ln. 46-49, Every node of the multicast tree that receives the request message decrements the Hop Count by one [analogous to “receiving the broadcast instruction”], and if the resulting value is not zero, it forwards it down the multicast tree [analogous to “broadcast a message”]).
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Pletea and Little with the teachings of Sengodan to include the DP accelerator, receiving the broadcast instruction from the application, that is designated as a broadcast DP accelerator to broadcast a message. One of ordinary skill in the art would have been motivated to make this modification because it allows a hop count [or instruction] that represents a number of nodes in a multicast tree that the request message propagates. The hop Count is decremented at a node in the multicast tree receiving the request message [or receiving the broadcast instruction] and the request message is forwarded to a next node in the multicast tree [or broadcast a message] (col. 4, ln. 15-24).

Regarding claims 9 and 16, they are a non-transitory readable storage medium having instructions and a system that respectively corresponds to claim 2. Therefore, the claims are rejected for at least the same reasons.


Claims 3, 7, 10, 14, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pletea et al. (US 20190230094 A1 hereinafter “Pletea”) in view of Little et al. (US 20110072270 A1 hereinafter “Little”) as applied to claim 1 above, and further in view of HUANG et al. (US 20200323024 A1 hereinafter “Huang”).
Regarding claim 3, the combination of Pletea and Little may not explicitly teach, but Huang, which is a same field of endeavor, discloses the method of claim 1, wherein the adjacent DP accelerators propagates the broadcast by receiving the broadcast and forwarding the broadcast to their adjacent DP ¶0192, The access network device forwards the received multicast service join request [“propagates the broadcast”] to a multicast core network [analogous to “adjacent DP accelerator”]).
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Pletea and Little with the teachings of Huang to include adjacent DP accelerators that propagates the broadcast by receiving the broadcast and forwarding the broadcast to their adjacent DP accelerators. One of ordinary skill in the art would have been motivated to make this modification because the user equipment [or host] sends the multicast service join request, and the multicast service join request may also carry the user identifier information and the multicast service identifier, so that the access network device [or DP accelerator received the broadcast instruction] may also learn that the user equipment is to join the multicast service corresponding to the multicast service identifier (¶0203).

Regarding claim 7, the combination of Pletea and Little may not explicitly teach, but Huang, which is a same field of endeavor, discloses the method of claim 1, wherein the broadcast message is communicated via a physical communication channel associated with a DP accelerator (¶0223, The configuration message may carry the configuration information sent by the access network device [“DP accelerator”] to the user equipment [analogous to “DP accelerator”], and the configuration information may include at least one of the following configuration information: bearer configuration information and resource layer configuration information; ¶0226, The resource layer configuration information may include a MAC layer configuration and a physical layer configuration .The MAC layer configuration may include a mapping relationship between a unicast or multicast logical channel and a corresponding physical channel [“communicated via a physical communication channel” since a multicast session is already established (See more details ¶0223)], logical channel priority information, and HARQ configuration information).
 the access network device [or DP accelerator] is mainly configured to implement functions such as a radio physical layer function. The physical layer configuration may include physical video resource configuration information of a corresponding physical channel/signal and corresponding identifier information, for example, configuration information of a multicast physical control and shared channel and a multicast scheduling identifier (¶0226). Therefore, the access network device [or DP accelerator] may configures the corresponding configuration information for the corresponding user equipment [or DP accelerator received the broadcast instruction], where the configuration information carries the corresponding multicast configuration (¶0232).

Regarding claim 10 and 17, they are a non-transitory readable storage medium having instructions and a system that respectively corresponds to claim 3. Therefore, the claims are rejected for at least the same reasons.

Regarding claim 14 and 21, they are a non-transitory readable storage medium having instructions and a system that respectively corresponds to claim 7. Therefore, the claims are rejected for at least the same reasons.


s 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pletea et al. (US 20190230094 A1 hereinafter “Pletea”) in view of Little et al. (US 20110072270 A1 hereinafter “Little”) as applied to claim 1 above, and further in view of Ibarra (US 10813001 B1).
Regarding claim 4, the combination of Pletea and Little may not explicitly teach, but Ibarra, which is a same field of endeavor, discloses the method of claim 1, wherein the broadcast propagation terminates if the designated DP accelerator receives the propagation broadcast (col. 4 ln. 14-20, The header may include a time-to-live value, which is decremented every time the message is transmitted (a "hop") until it reaches zero or some set threshold, as which point the message is no longer retransmitted. Such practice eventually stops propagation of the multicast message so that it is not retransmitted in perpetuity).
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Pletea and Little with the teachings of Ibarra to include the broadcast propagation that terminates if the designated DP accelerator receives the propagation broadcast. One of ordinary skill in the art would have been motivated to make this modification because the header reaching threshold [or propagation terminate] may allow not to retransmitted in perpetuity (col. 19, ln 19-22).

Regarding claim 11 and 18, they are a non-transitory readable storage medium having instructions and a system that respectively corresponds to claim 4. Therefore, the claims are rejected for at least the same reasons.


Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pletea et al. (US 20190230094 A1 hereinafter “Pletea”) in view of Little et al. (US 20110072270 A1 hereinafter “Little”) as 1 above, and further in view of Gehrmann et al. (US 20150195261 A1 hereinafter “Gehrmann”).
Regarding claim 5, Pletea teaches “The origin broadcasts the message: Policy, EPolicy(sessionKey) to “All” (i.e. all of the nodes in the network)” but it does not explicitly disclose “the broadcasted message for propagation includes a message source, a message context, but no message destination.”
Gehrmann, which is a same field of endeavor, discloses the method of claim 1, wherein the broadcasted message for propagation includes a message source, a message context, but no message destination (¶0067, Bob 112, starts by broadcasting 601 a session discovery message. The session discovery message comprises, among other parameters, Bob's identity certificate CertB [analogous to “a message source”], Bob's assertion ASRB(G, RB), and the session identifier IDS [analogous to “a message context”]).
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Pletea and Little with the teachings of Gehrmann to include the broadcast propagation that terminates if the designated DP accelerator receives the propagation broadcast. One of ordinary skill in the art would have been motivated to make this modification because any user 111, 113, or 114, who is a member of group G [or any qualified DP accelerator] and who is within reach of the broadcasted 601 session discovery message, e.g., Alice 111 [or any qualified DP accelerator], receives the discovery message and tries to decrypt it [or broadcasted message] using any of its available group keys (¶0068).

Regarding claim 12 and 19, they are a non-transitory readable storage medium having instructions and a system that respectively corresponds to claim 5. Therefore, the claims are rejected for at least the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Security for group communication, SELANDER et al. (US 20200389322 A1): ¶0103, the method is performed in a sending node 2 and comprises providing S200 signature verification related information to a plurality of listening nodes 1 and sending S210 a group message to the plurality of listening nodes 1, the group message comprising signature verification related information of the sending node.
Access control values, Spies et al. (US 20180343258 A1): ¶0053, the key server 102 sends (at 312) K, X, and A to the sender 104, as part or in association with a response to the key request sent by the sender 104. The key K can be used by the sender 104 to encrypt a message M, and the sender 104 can send the encrypted message along with X and A to a group of recipients, such as 106 in FIG. 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUH whose telephone number is (571)270-5524.  The examiner can normally be reached on campus 9:00 AM- 5:00 PM, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/A.S./Examiner, Art Unit 2493                                                                                                                                                                                                        
/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493